Citation Nr: 0937683	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.  

2.  Entitlement to service connection for muscle pain, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.  

3.  Entitlement to service connection for skin rash, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 
1987, from December 1987 to December 1991, and from February 
1992 to July 1993, to include service in Southwest Asia.

This claim is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case returns to the Board following a remand to the RO 
in July 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated in August 2009, the Veteran filed a 
claim for "increased compensation based on unemployability" 
(TDIU) and attached a VA Form 21-8940 indicating that his 
service-connected cognitive disorder, migraine headaches, 
irritable bowel syndrome, and right wrist fusion prevented 
him from securing or following a substantially gainful 
occupation.  Also attached to the correspondence was a Notice 
of Award from the Social Security Administration (SSA) 
indicating that he was entitled to monthly disability 
benefits beginning in April 2009.  

Given the timing of the Veteran's report of his award of 
disability benefits from the SSA, it is not surprising that 
records relating to his SSA claim have not been associated 
with the claims folder.  Because the SSA's decision and the 
records upon which the agency based its determination, 
however, are apparently relevant to VA's adjudication of his 
claims, VA is obliged to attempt to obtain and consider those 
records in adjudicating this appeal.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2008); 
see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
As such, the Board has no discretion and must remand this 
case.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  

In light of Rice, the Board concludes that VA must assess the 
current severity of his service-connected cognitive disorder 
and depression, right wrist fusion, migraine headaches, and 
irritable bowel syndrome and determine their impact on his 
employability.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the SSA and 
attempt to obtain records of the Veteran's 
disability claim, to include any 
disability determinations and associated 
medical records.  All efforts to procure 
such documents should be annotated in the 
claims folder.  

2.  The RO should then forward the claims 
folder for review by an appropriate 
examiner(s) for the purpose of 
ascertaining the cumulative impact of the 
Veteran's service-connected disabilities 
on his employability.  No further 
examination of the Veteran is necessary 
unless the examiner(s) determine(s) 
otherwise.  The examiner(s) must evaluate 
and discuss the effect of all of the 
Veteran's service-connected disabilities, 
both separately and in the aggregate 
(cognitive disorder and depression, right 
wrist fusion, migraine headaches, 
irritable bowel syndrome, left iliac crest 
bone graft scar, and right iliac crest 
bone graft scar) on the Veteran's 
employability.  Thereafter, the 
examiner(s) should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities, and in particular, his 
psychiatric disability, either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  

3.  The RO should send the Veteran's 
claims folder to the examiner who 
conducted the November 2008 VA 
examination, or if the examiner is no 
longer available, a suitable replacement, 
to request that he prepare an addendum to 
his report.  The Veteran need not be re-
examined unless an examination is deemed 
necessary.  If a physical examination is 
deemed necessary, all indicated testing 
should be accomplished.  The examiner must 
state whether it is at least as likely as 
not that the Veteran has a recurrent skin 
rash, and if so, whether there is a 
diagnosis of the condition.  If the 
examiner diagnoses the Veteran as having a 
particular skin disability, he or she must 
state whether it is at least as likely as 
not related to service.  In offering this 
opinion, the examiner must acknowledge and 
discuss the lay evidence addressing a 
continuity of symptomatology.  He or she 
must also rule in or exclude a diagnosis 
of fibromyalgia.  All examination findings 
and a complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a legible report.

4.  After ensuring any other necessary 
development has been completed, the RO 
should readjudicate the appeal, which must 
include considering whether he is 
unemployable to due his service-connected 
disabilities.  If the decision remains 
adverse to the Veteran, issue the Veteran 
and his representative a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

